UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1344


RHONDA HENDERSON,

                Plaintiff - Appellant,

           v.

HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cv-04052-HMH)


Argued:   March 22, 2016                   Decided:   April 20, 2016


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: John Robert Peace, JOHN ROBERT PEACE, PA, Greenville,
South Carolina, for Appellant.     Debbie Weston Harden, WOMBLE
CARLYLE SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellee.     ON BRIEF: Katherine T. Lange, WOMBLE CARLYLE
SANDRIDGE & RICE, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rhonda       Henderson       appeals          the        district        court’s       order

granting judgment to Hartford Life & Accident Insurance Company

(“Hartford”)        in    her     civil       suit     brought       under       the     Employee

Retirement      Income      Security         Act     of    1974     (“ERISA”),         29    U.S.C.

§ 1001    et    seq.,       challenging         Hartford’s          denial       of     long-term

disability benefits.             We affirm.

       When a party appeals the grant of judgment in an ERISA

case,    we    review     the     district          court’s      determination          de    novo,

applying      the    same    legal       standards         employed        by    the    district

court.     Williams v. Metro. Life Ins. Co., 609 F.3d 622, 629 (4th

Cir.     2010).          Where,    as        here,    a    benefits         plan      gives     its

administrator        discretion         to    construe        its    provisions         and    make

benefits determinations, “a court reviewing the administrator’s

decision must review only for abuse of discretion.”                                   Fortier v.

Principal Life Ins. Co., 666 F.3d 231, 235 (4th Cir. 2012).                                     As

a result, we will not disturb the administrator’s discretionary

decision as long as “it is reasonable, even if [we] would have

reached a different conclusion.”                          Id. (quoting Haley v. Paul

Revere Life Ins. Co., 77 F.3d 84, 89 (4th Cir. 1996)).                                        “[A]n

administrator’s decision is reasonable ‘if it is the result of a

deliberate, principled reasoning process and if it is supported

by   substantial         evidence.’”           Evans       v.    Eaton     Corp.       Long    Term

Disability      Plan,      514    F.3d       315,    322    (4th     Cir.       2008)    (quoting

                                                2
Bernstein    v.    CapitalCare,    Inc.,     70   F.3d    783,    788    (4th   Cir.

1995)).     Our abuse-of-discretion analysis is guided by the eight

factors set       forth   in   Booth   v.   Wal–Mart     Stores,    Inc.   Assocs.

Health & Welfare Plan, 201 F.3d 335, 342–43 (4th Cir. 2000).

      With these factors in mind, we have reviewed the parties’

briefs and the record and conclude that Hartford did not abuse

its   discretion     in    denying     Henderson’s       claim     for   long-term

disability    benefits.         Accordingly,      we     affirm    the     district

court’s judgment.

                                                                           AFFIRMED




                                        3